Title: To Thomas Jefferson from Daniel Carroll Brent, 9 March 1807
From: Brent, Daniel Carroll
To: Jefferson, Thomas


                        
                            Sir/
                            March 9th. 1807.
                        
                        The death of the husband of my eldest sister occasioned my absence from the City last week—on my return I
                            was informed of a very unpleasant circumstance, as is relates to myself—some characters, none respectable among them that
                            I can learn (I shall pursue my enquiry) burnt,
                                hung, & shot me in Effigy at the Navy Yard—that I never gave any just cause for such treatment I feel confident—yet I owe it to you Sir, who
                            have been so kind—to my friends—to my family, & to myself to satisfy you, and others on that subject—unfortunately for
                            me (for a moments delay, under such circumstances is painful indeed) that those gentlemen, who from
                            their pursuits are most intimate with my conduct, since I have been Marshal of this District, are now absent—The Gentlemen
                            of the Bar of Alexandria, except Mr. Jones are at Leesburg, those of Washington, at Montgomery—As soon as those Gentlemen
                            return I will obtain testimonials of my Official conduct—believe me Sir, I will not shrink from, but invite enquiry; & I do trust that I shall convince all that this attack is equally
                            unmerited & unprovoked—pardon me for now troubling you, but under such circumstances, I feel it a duty I owe to you, as
                            well as myself—
                  With due Respect I am Sir yr Obt. Sevt
                        
                            Daniel C. Brent
                     
                        
                        
                            The enclosed I recd. only yesterday
                        
                    